Citation Nr: 0818654	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied, in pertinent part, the 
veteran's claim for disability rating greater than 50 percent 
for PTSD.  This decision was issued to the veteran and his 
service representative in February 2005.  The veteran 
disagreed with this decision in May 2005.  He perfected a 
timely appeal in June 2005.

In February 2007, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by, at worst, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a tendency to 
isolate himself, some sleep disturbance, and depression and 
anxiety.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in May 2005 and in August 2007, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters informed the veteran to 
submit medical evidence showing that his service-connected 
PTSD had worsened and noted other types of evidence the 
veteran could submit in support of his claim.  The veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has substantially satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Pursuant to the Board's February 2007 remand, additional 
notice of the five elements of a service-connection claim was 
provided in April 2007, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letters issued to the veteran and his service 
representative in May 2005 and August 2007 correctly 
requested evidence showing that his service-connected PTSD 
had increased in severity, properly identified the sources of 
such evidence, and also invited the veteran to submit 
statements from other individuals who could describe from 
their knowledge and personal observations how his service-
connected PTSD had worsened.  Although the VCAA notice 
letters did not indicate that the veteran also could submit 
evidence showing the effect that worsening of his disability 
had on his employment and daily life, the Board finds that 
failure to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's increased rating claim for PTSD 
is being denied in this decision, the Board finds that any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Further, the veteran and his service 
representative have demonstrated actual knowledge of the 
VCAA's requirements by submitting additional evidence in 
support of the veteran's increased rating claim for PTSD.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
complete content-complying VCAA notice was not provided prior 
to the initial RO decision denying the benefits sought on 
appeal, the veteran's claim was readjudicated in a December 
2007 Supplemental Statement of the Case after all VCAA notice 
had been provided.  See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran has not alleged any 
prejudice as a result of the untimely notification nor has 
any been shown.  Thus, there has been no prejudice to the 
appellant and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Pursuant to the Board's February 2007 remand, VA 
provided the veteran with examinations to address the current 
nature and severity of his service-connected PTSD.  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran's service-connected PTSD is evaluated currently 
as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2007).  

Under DC 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The medical evidence shows that, on VA examination in 
December 2004, the veteran complained of sleeping poorly and 
waking up hourly even though he took sleeping medication.  
The VA examiner stated that the veteran's claims file was not 
available for review, although he reviewed the veteran's 
electronic medical records.  This examiner also stated that 
the veteran "reviewed some of his history with me" but did 
not describe any specific trauma.  The veteran reported that 
he tended to be very isolated "and he feels people may do 
something to him."  The veteran also reported "dreams of 
dead people which are very frightening to him three to four 
times a week.  He has flashbacks where he gets sweaty and 
nervous; however, he cannot be particular about what the 
flashbacks contain.  Throughout the interview he was very 
evasive about many questions and seemed to have a sense of 
entitlement."  The VA examiner stated that, although the 
veteran had a previous diagnosis of PTSD, he was "quite 
concerned about his traumatic event as he seemed not to have 
any specific details of a traumatic event that he witnessed 
or experienced that involved death or serious injury."  This 
examiner also stated that the veteran was experiencing 
several PTSD symptoms, including distressing recollection of  
events, "but again nothing specific as to what these events 
were."  The veteran's GAF score was 60, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The diagnoses included PTSD.

On VA examination in August 2007, the veteran complained of 
"moderate to severe" problems with PTSD.  The VA examiner 
stated that the veteran's claims file was not available for 
review.  The veteran reported that he had been dismissed from 
his job in September 2006 "due to his PTSD and foot 
problems."  The veteran was divorced and had been divorced 
for 25 years.  He had 3 children and some contact with them.  
He stated that he tended to isolate himself and did not 
interact with people.  The VA examiner noted that, since the 
veteran's last VA examination in December 2004, he continued 
to report some sleep disturbance, isolation, and depression 
and anxiety but there had been no psychosocial changes.  
Mental status examination of the veteran showed unremarkable 
speech, somewhat vague and evasive when talking about events 
in Vietnam and focused more on symptoms rather than events, 
no suicidal or homicidal ideation, no auditory or visual 
hallucinations, no impairment of thought process or 
communications, full orientation, no ritualistic behavior, no 
panic attacks, and no anxiety.  The veteran reported 
nightmares 2-4 nights a week.  His GAF score was 60.  The VA 
examiner concluded that, since the veteran's last VA 
examination in December 2004, "there does not appear to be a 
change in severity of symptoms or the emergence of new 
symptoms."  The diagnoses included PTSD by history.  In a 
November 2007 addendum, the VA examiner stated that he had 
reviewed the veteran's claims file and this would not change 
the diagnosis of PTSD or the GAF score of 60.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 50 percent for PTSD.  The medical evidence shows that 
the veteran's service-connected PTSD is manifested by, at 
worst, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
tendency to isolate himself, some sleep disturbance, and 
depression and anxiety.  The VA examiner noted in December 
2004 that the veteran "was very evasive about many 
questions" and did not provide many specifics as to the 
current severity of his PTSD symptoms.  This examiner also 
noted that it did not appear that the veteran had witnessed a 
traumatic event on which the diagnosis of PTSD was based; 
although the veteran reported distressing recollection of 
events, the VA examiner noted that there was "nothing 
specific as to what these events were."  The veteran's GAF 
score of 60 indicated, at worst, moderate symptoms.  A 
different VA examiner concluded in August 2007 that there had 
been no change in the severity of the veteran's PTSD symptoms 
and no new symptoms had emerged.  Mental status examination 
of the veteran in August 2007 showed unremarkable speech, 
full orientation, and no suicidal or homicidal ideation, 
auditory or visual hallucinations, impairment of thought 
process or communications, ritualistic behavior, panic 
attacks, or anxiety.  After reviewing the veteran's claims 
file in November 2007, the VA examiner who conducted the 
August 2007 VA examination concluded that there was no change 
in the diagnosis of PTSD by history and a GAF score of 60, 
which was unchanged from December 2004.  Because the 
veteran's PTSD symptomatology is consistent with the current 
50 percent rating, and because few of the criteria for a 
higher rating than 50 percent are present, the Board finds 
that a disability rating greater than 50 percent for PTSD is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 50 percent 
for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


